MEMORANDUM **
Peter T. Harrell appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his Fourth and Fourteenth Amendment rights when they arrested and searched him without probable cause. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal based on Heck v. Humphurey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Whitaker v. *615Garcetti, 486 F.3d 572, 579 (9th Cir.2007). We vacate.
We vacate the district court’s dismissal of Harrell’s action as Heck-h Hired. See Wallace v. Kato, 549 U.S. 384, 127 S.Ct. 1091, 1098, 166 L.Ed.2d 973 (2007) (instructing that civil proceedings should be stayed while related criminal charges are pending). Because the district court did not have the benefit of Wallace when it dismissed the action, we vacate the dismissal and remand for further proceedings consistent with that opinion.
Because we vacate we do not consider Harrell’s other contentions.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.